Citation Nr: 1111353	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to or aggravated by the Veteran's service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

The issues of service connection for erectile dysfunction and increased ratings of the left and right upper and lower extremities for peripheral neuropathy of are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus has not been shown to require regulation of activities.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet App. 589, 592 (1995).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2010).

The Veteran's diabetes mellitus is rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet and regulation of activities.  A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913.

Recitation of Evidence

The Veteran seeks a rating in excess of 20 percent for his diabetes mellitus.  

VA treatment records from 2006 to 2007 show the Veteran taking insulin and following a restricted diet due to his diabetes mellitus.  A September 2006 record notes that the Veteran was not getting enough exercise due to his neuropathy.  

The Veteran participated in a VA examination in August 2007.  The Veteran reported that he had been diagnosed with diabetes mellitus about five years prior.  The Veteran denied a history of hypoglycemia or ketoacidosis as well as any hospitalizations for his diabetes mellitus.  The examiner noted the Veteran was taking insulin and was instructed to follow a restricted or special diet.  The examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities.  The examiner reported that the Veteran retired from working in auto body repair due to his back pain and PTSD and was not currently employed.  

The Veteran argues in his August 2008 NOD that the August 2007 VA examination was inadequate, although he has not indicated what the inadequacies of the exam were.  The Board finds that the August 2007 VA examination is adequate for rating purposes and of significant probative value because the VA examiner reviewed the Veteran's claims file and pertinent treatment records, elicited a history, gave a thorough physical examination and took into consideration the Veteran's reported history and symptoms, particularly as they relate to the rating diagnostic code for diabetes, diagnostic code 7913.  

VA treatment records from September 2007 to December 2008 show that the Veteran continued to be treated for his diabetes with a regimen of insulin and diet restriction.  In his August 2008 notice of disagreement, the Veteran argues that he has restriction of activities as he has trouble just getting around.  

An August 2008 letter from the Veteran's treating VA podiatrist indicates the Veteran's neuropathic symptoms had worsened over a two to three year period.  She observed that he moves slowly now with an antalgic gait and frequently stop, with a great amount of pain and limitation of motion.  The examiner also noted balance problems due to the neuropathy.  

An August 2008 VA treatment record the Veteran provided from his treating physician indicates he is being followed by the clinic for his diabetes and hypertension.  The diabetes requires insulin and the Veteran is on a strict diabetic diet.  In addition, the Veteran has chronic dizziness.  

Analysis

As stated above, in order to receive a higher, 40 percent rating, the record evidence must establish that the Veteran's diabetes mellitus requires insulin, a restricted diet and regulation of activities.  The Veteran contends that he qualifies for this higher rating because he takes insulin, is on a restricted diet and his activities have been restricted.  In support of his contention that his activities have been restricted, the Veteran argues that he has a regulation of activities because of his increased trouble just getting around.   

With regard to the criterion involving regulation of activities, medical evidence is required to show that the Veteran is to avoid both strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (holding that medical evidence is required to show that strenuous occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet and regulation of activities).

Although the record reflects that the Veteran is on a restricted diet and uses insulin, the above-referenced medical evidence fails to show that the Veteran requires a regulation of activities as that term has been defined by the U.S. Court of Appeals for Veteran Claims in Camacho.  The VA treatment records during the appeal period do not state the Veteran is restricted from performing strenuous occupational and recreational activities; in fact, a September 2006 record suggests that the Veteran is not getting enough exercise.  In addition, the August 2007 VA examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities on account of his diabetes mellitus.  The Veteran's treating physician indicated in August 2008 that the Veteran's difficulty in ambulating was due to his neuropathy, which is assigned separate disability ratings.  Based on the foregoing, the record fails to demonstrate that the Veteran is under any medical order to limit his activities as a result of his diabetes mellitus.  See Camacho, 21 Vet. App. at 365.  Since the medical evidence indicates that regulation of activities by medical order is not required for treatment of the Veteran's diabetes mellitus, a 40 percent rating is not deemed warranted under Diagnostic Code 7913.

Accordingly, the Board finds that the Veteran's service-connected diabetes mellitus does not satisfy the criteria for a 40 percent evaluation.  In light of the above, an increased rating in excess of 20 percent is not warranted.  38 C.F.R. §4.7.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's diabetes mellitus.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates regulation of activities).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected diabetes mellitus disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims for an increased rating for diabetes mellitus by letter in August 2007, before the rating decision on appeal.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his diabetes mellitus disability in a September 2008 letter and the March 2009 Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by a Veteran's Service Organization during this appeal process and have had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his diabetes mellitus impacted his daily activities in his VA examination.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the diabetes mellitus disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records and VA treatment records.  The Veteran was given a VA examination in connection with the claim.  Statements of the Veteran, his wife and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for an increased evaluation of his service-connected left and right, upper and lower extremity peripheral neuropathy, all currently evaluated as 10 percent disabling.  38 U.S.C.A. §5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).  

The Veteran was last provided a VA examination in August 2007.  VA treatment records from August and November 2008 indicate the Veteran was suffering from increasing pain and sensitivity due to his neuropathy.  The Veteran's wife submitted a letter in August 2008 indicating that the Veteran is in pain all the time and complains about his hands and feet every day.  An August 2008 letter from the Veteran's treating VA podiatrist indicates that the Veteran's symptoms had worsened over a two to three year period.  In a December 2010 informal hearing presentation, the Veteran's representative argues that Veteran's pain has become worse and his functional impairment has increased.  Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Re-examination will be requested  whenever VA determines that there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. §3.327(a).

Given the length of time since the Veteran's prior VA examination (more than three years), the Veteran's wife's statement, the VA treatment records that indicate a worsening of peripheral neuropathy symptomatology (including pain) and the representative's written statements that assert the Veteran's disability has worsened, the Boards finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's peripheral neuropathy disabilities.  Such an examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was given a VA medical examination and nexus opinion in conjunction with the claim for erectile dysfunction in August 2007.  

The Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The August 2007 VA examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of diabetes mellitus.  The examiner's rationale was that erectile dysfunction preceded the diagnosis of diabetes mellitus.  However, as pointed out by the Veteran's representative in her December 2010 informal hear presentation, the examiner did not provide an opinion as to whether it is at least as likely as not (meaning at least 50 percent probable) that the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus (emphasis added).  The Board also notes that the Veteran is service-connected for PTSD and that anxiety has been shown in some cases to contribute to erectile dysfunction.  It is imperative that answers to this question of whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus or PTSD be included in any evaluation of the etiology of the Veteran's condition.  Therefore, the Board finds that the August 2007 medical opinion regarding the Veteran's erectile dysfunction is incomplete.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his peripheral neuropathy and erectile dysfunction since December 2008.  After securing any necessary release, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records that are not duplicates should then be associated with the claims file.

2.  Obtain and associate with the claims file all available VA treatment records, if any, from December 2008 to the present.  

3.  After the above has been accomplished, refer the claims file, which should include a copy of this remand order, to the VA examiner who conducted the August 2007 compensation and pension examination, if he is available (if he is not, then to another VA examiner who is qualified to address the issue on appeal).  Ask the examiner to consider the entire record, and provide an addendum to his August 2007 opinion, specifically addressing the etiology of the Veteran's erectile dysfunction disability.  

The examiner should clarify his August 2007 opinion and provide an opinion as to whether it is at least as likely as not (meaning at least 50 percent probable) that the Veteran's erectile dysfunction, was caused or aggravated by his service-connected diabetes mellitus or PTSD disabilities.

A complete rationale for the opinions relating to the disabilities should be included.

If the VA examiner who conducted the August 2007 examination is NOT available to conduct the review directed herein and the matter is referred to another VA examiner, first inquire of that examiner whether he or she requires a physical examination of the Veteran to provide the requested opinion.  

If so, schedule the Veteran for such examination and claims file review to facilitate the examiner's written response to the inquiries above.  The examiner should conduct appropriate diagnostic testing as is deemed warranted.  Inform the Veteran that if he refuses to appear for an examination, his claim will be decided without the benefit of potentially favorable evidence. 

4.  After paragraphs 1 and 2 have been accomplished, schedule the Veteran for a VA examination to evaluate the current severity of his right and left upper and lower extremity peripheral neuropathy disabilities.  All necessary studies or tests are to be accomplished.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of all current peripheral neuropathy.  

5.  Readjudicate the claim based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative, if any, should be provided an updated Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issue on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


